The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	All the 112(b) rejections are withdrawn.		
	
3.		The 112(d) rejection to claims 16-17 is withdrawn. 

4. 	The claim interpretation under 112(f) to claims 11, and 16-17 is withdrawn. 

5.
Allowable Subject Matter

	Claims 1, 11, and 16 are amended, and claims 1-20 are allowed. Prior arts do not read on the following combination of limitations in view of other limitations:
transmitting the identification information from the content delivery system to the license server; when the content delivery system receives an authorization indication from the license server, responsive to the identification information, that indicates that the license-data authorizes the content delivery session for the content item: continuing the content delivery session and delivering a second portion of the content item; and when the content delivery system does not receive the authorization indication: stopping the content delivery session after delivering at least a part of the first portion of the content item and not delivering the second portion of the content item.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/AYOUB ALATA/Primary Examiner, Art Unit 2494